Case 1:20-cr-00317-LTS Document 20-1 Filed 09/22/20 Page 1 of 5
 Case 1:20-cr-00317-LTS Document 21 Filed 09/23/20 Page 1 of 5
Case
 Case1:20-cr-00317-LTS
      1:20-cr-00317-LTS Document
                         Document20-1 Filed09/23/20
                                  21 Filed  09/22/20 Page
                                                      Page22ofof55
Case
 Case1:20-cr-00317-LTS
      1:20-cr-00317-LTS Document
                         Document20-1 Filed09/23/20
                                  21 Filed  09/22/20 Page
                                                      Page33ofof55
Case 1:20-cr-00317-LTS Document 20-1 Filed 09/22/20 Page 4 of 5
 Case 1:20-cr-00317-LTS Document 21 Filed 09/23/20 Page 4 of 5
Case 1:20-cr-00317-LTS Document 20-1 Filed 09/22/20 Page 5 of 5
 Case 1:20-cr-00317-LTS Document 21 Filed 09/23/20 Page 5 of 5




 September 23

                            /s/ Laura Taylor Swain
